Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-7 and 9-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 6,031,013 to Scherzer et al.
As to claims 1-2, 4-5, and 10, Scherzer discloses polyurethanes foams produced by copolymerizing biuretized hexamethylene diisocyanate, polyethylene glycol having a hydroxyl number of 190 mgKOH/g = MW of 590, and a polyetherol based on glycerol, propylene oxide, and ethylene that has a hydroxyl number of 55 mg KOH/g, MW = 3,000 (glycerol ethoxylated).  The molar ratio of polyethylene glycol to glycerol ethoxylated = 0.063:0.0125 (37.5 / 590 : 37.5 / 3,000).  The copolymerization is conducted in the presence of water that reacts with .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,031,013 to Scherzer et al.
As to claim 3, Scherzer discloses polyurethanes foams produced by copolymerizing biuretized hexamethylene diisocyanate, polyethylene glycol having a hydroxyl number of 190 mgKOH/g = MW of 590, and a polyetherol based on glycerol, propylene oxide, and ethylene that has a hydroxyl number of 55 mg KOH/g, MW = 3,000 (glycerol ethoxylated).  The molecular weight of the glycerol ethoxylated sits outside of the claimed range.  However, Scherzer teaches isocyanate reactive component with a molecular weight of 400 to 8,000, which overlaps the claimed range (9:25-30).
At the time of filing it would have been obvious to a person of ordinary skill in the art to use a lower molecular weight glycerol ethoxylate to produce a more rigid polyurethane foam based on the desired final application (9:30-37).
As to claim 6, Scherzer teaches a molar ratio of NCO to NCO-reactive groups of 0:95-1;15:1 (9:33), which overlaps the claimed range.  At the time of filing it would have been obvious to maintain the ratio of NCO to NCO-reactive groups within the claimed range to produce a more flexible polyurethane foam (9:33).

Claims 7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,031,013 to Scherzer et al. in view of U.S. Patent Pub. No. 2004/0153040 to Martineau et al. and U.S. Patent Pub. No. 2008/0107718 to Baron et al.
As to claims 7 and 11, Scherzer discloses polyurethanes foams produced by copolymerizing biuretized hexamethylene diisocyanate, polyethylene glycol having a hydroxyl number of 190 mgKOH/g = MW of 590, and a polyetherol based on glycerol, propylene oxide, and ethylene that has a hydroxyl number of 55 mg KOH/g, MW = 3,000 (glycerol ethoxylated).  
Scherzer fails to teach the addition of a poloaxmer.
Martineau discloses polyurethane adhesives suitable for wound dressings that comprise surfactants, such as oxypropylene-oxyethylene block copolymers (poloxamer, Pluranics, Abstract, 0059). Baron discloses polyurethane wound dressings that comprise poloxamers (0063).
At the time of filing it would have been obvious to add the poloxamer taught in Martineau to the compound of Scherzer to improve its hydrophilic properties and to enhance the wetting of the substrate (Baron, 0063).
As to claim 9, Scherzer does not expressly disclose a bandage comprising the polyurethane foam.
Martineau teaches polyurethane tissue adhesives the comprise water (taken to meet bandage, Abstract).
Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to use the polyurethane foam of Scherzer as part of a bandage as taught in Martineau based on the tenet wherein it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose (tissue adhesive)....The idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850,205 USPQ 1069, 1072 (CCPA 1980).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763